Citation Nr: 1137668	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  06-12 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for sinusitis, to include as secondary to service-connected bronchial asthma.

2.  Entitlement to service connection for allergic rhinitis, to include as secondary to service-connected bronchial asthma.

3.  Entitlement to service connection for an acquired psychiatric disorder other than anxiety disorder, including major depressive disorder, to include as secondary to service-connected anxiety disorder.

4.  Entitlement to service connection for a low back disorder.


ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The appellant had active service from June 1998 to February 1999.  The appellant has represented himself throughout the course of this appeal.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In its January 2005 rating, the RO found that the Veteran had not submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for a low back disorder.  As set forth in 38 C.F.R. § 3.156(b), when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In this case, the Veteran's claim for service connection for a low back disorder was denied in a September 2003 rating decision; a notice letter for that denial was sent to the appellant on September 10, 2003.  In March 2004, the Veteran reiterated his desire for service connection for a lumbar spine disorder and submitted VA medical evidence of a current diagnosis of chronic low back pain with disc disease and radiculopathy as well as a February 2004 VA medical record showing a history of chronic low back pain since 1998.  In May 2004, the Veteran submitted a written statement in which he gave additional details about low back injuries he said he incurred in service.  Thus, the Veteran submitted pertinent, relevant evidence before the appeal period ended in September 2004, and that evidence must be considered as part of the first decision.  See Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); see also Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Therefore, the issue on appeal is as listed on the title page.

In addition, the Board notes that the Veteran has been diagnosed and service-connected for anxiety disorder.  The Board also notes that the Veteran has a diagnosis of depressive disorder, among other diagnosed psychiatric disorders.  The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for one psychiatric disorder encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  As such, this issue has been designated as set forth above.

In December 2008, the Boards remanded the Veteran's claims of entitlement to service connection for sinusitis, allergic rhinitis, Major Depressive Disorder (MDD) and a low back disorder, for additional development and adjudication.  This having been completed, these matters have been returned to the board for further review. 


FINDINGS OF FACT

1.  The preponderance of the medical evidence does not indicate that the Veteran currently has sinusitis due to military service, nor was such condition caused or aggravated by the Veteran's service-connected asthma.

2.  Allergic rhinitis has not been shown to have had its onset in service, nor was such condition caused or aggravated by the Veteran's service-connected asthma.

3.  A low back disability, to include, degenerative disc disease L4-L5 with L5-S1 radiculopathy, has not been shown to have had its onset in service, within one year of service, nor is such disability otherwise as a result of military service. 


CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in or aggravated by the Veteran's active military service, nor was such disability secondary to or aggravated by the Veteran's service-connected asthma.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

2.  Allergic rhinitis was not incurred in or aggravated by the Veteran's active military service, nor was such disability secondary to or aggravated by the Veteran's service-connected asthma.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

3.  A low back disability, to include degenerative disc disease L4-L5 with L5-S1 radiculopathy, was not incurred in or aggravated by the Veteran's active military service, nor is such disability presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  VA will also assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claims, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in July 2003 and February 2009 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letters notified the Veteran of the evidence and information necessary to substantiate his claims and informed the Veteran of his and VA's respective responsibilities in obtaining that evidence.  

In addition to the foregoing, the Board observes that the Veteran's service treatment records, VA and private medical records, and Social Security Administration disability records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has also been provided with VA examinations in connection with his claims.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The Board concludes, after reviewing all evidence of record that the preponderance of the evidence is against the Veteran's claims adjudicated herein.  As such, any questions as to the appropriate disability rating or effective date to be assigned to the claim are rendered moot; and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and will proceed with the adjudication of the Veteran's claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Service connection.

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases, such as arthritis, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

An alternative method of establishing the nexus and current symptomatology is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); Hickson v. West, 12 Vet. App. 247 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be competent medical or other evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran contends that he is entitled to service connection for sinusitis, allergic rhinitis, and a low back disability.  He also contends that sinusitis and allergic rhinitis are secondary to his service-connected asthma.  

The medical evidence in this case consists of multiple volumes of medical records and several VA examinations.  

It is first noted that the Veteran's service treatment records, dated in July and September 1998, indicate that the Veteran was assessed with pharyngitis with bronchitis and excudative pharyngitis, respectively, and he was noted to have sinus congestion in July 1998.  The Veteran was also assessed with sinusitis in October 1998, and bronchitis with allergic component in September 1998.  In October 1998, he was assessed with sinusitis.  In January 1999, the Veteran was diagnosed with asthma and EPTS.  In an Entrance Physical Standards Board Proceeding it was recommended that he be discharged from the military, as he could not train due to the EPTS condition.   Finally, in August 1998, the Veteran was noted to have had low back pain for two days.  He was noted to have been in training and to have done push-ups.  He was assessed with low back pain.  

After service, the Veteran has been diagnosed with allergic rhinitis, asthma, and degenerative disc disease L4-5 with L5-S1 radiculopathy, among other conditions.  He is service-connected for asthma and anxiety disorder, and has been awarded individual unemployability from June 9, 2003.

The Veteran has been afforded multiple VA examinations in connection with his current claims.  A December 2001 VA examination noted that the Veteran had been diagnosed with asthma in service and afterwards.  He was again diagnosed with asthma on examination, as reconfirmed by pulmonary function tests.   The Veteran was afforded an additional VA examination in August 2003 for asthma, and was again diagnosed with moderate, persistent asthma.  In October 2005, the Veteran was again examined and severe persistent asthma was diagnosed.  In the October 2005 examination, the Veteran was also noted to have complaints of allergic rhinitis, chronic low back pain, and lumbar radiculopathy.

In November 2004, the Veteran underwent another VA medical examination.  The examiner rendered a diagnosis of allergic rhinitis, but stated that a diagnosis of sinusitis could not be confirmed because x-ray examination of the Veteran was not accomplished.  The appellant's sinus claim was denied, in part, on the basis that no sinusitis was shown on examination.  

Thereafter, radiographic examination of the appellant's sinuses at a VA facility in February 2005 yielded a finding of bilateral maxillary sinusitis.  Subsequent VA treatment records indicate the appellant was treated for acute and chronic sinusitis.  However, no follow-up opinion was obtained after these sinus findings were documented.  

Because the Veteran contended that his service-connected bronchial asthma disability was the etiologic cause of his currently diagnosed allergic rhinitis and sinus conditions, and because he also argued that his service-connected asthma disability had aggravated both his allergic rhinitis and his sinus conditions, the Board, in December 2008, requested further development in order to determine whether the service connected asthma aggravated the Veteran's allergic rhinitis or sinus conditions.  

The Veteran was provided another VA examination dated in June 2009.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The examiner noted that the Veteran had been treated almost continuously for bronchial asthma since 1998.  Several ENT clinic treatment notes for allergic rhinitis were also indicated and the examiner noted that a sinus x-ray in February 2005 found bilateral maxillary sinusitis and rhinitis.  In addition, a CT scan dated in February 2006 found fluid levels at the left maxillary sinus and thickening of the bilateral ethmoidal sinuses.  A June 2006 x-ray was normal.  After examination, the Veteran was diagnosed with allergic rhinitis.  A June 2009 sinus x-ray indicated normal paranasal sinuses.  No nexus opinion was offered.

The Veteran was again examined by VA in March 2010.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran's history of asthma was noted, as were his symptoms.  After examination, the Veteran was diagnosed with asthma.  The examiner also opined that allergic rhinitis was not caused, aggravated, or accelerated by asthma.  The examiner stated that allergic rhinitis is present in most patients with allergic asthma and in at least 50 percent of those with non-allergic asthma.  The examiner stated that the frequency with which rhinitis and asthma complaints co-exist had prompted formation of an integrated airway hypothesis which proposed that the two conditions are essentially one disorder involving the upper and lower airways in most patients.  The examiner then stated that, even though both allergic rhinitis and asthma have the same components, there is no evidence in the medical literature that asthma may cause, aggravate or exacerbate the rhinitis.  

An April 2010 addendum was filed to the March 2010 VA examination report.   The examiner noted the Veteran's past x-rays and CT scans.  The examiner stated that the Veteran does have allergic rhinitis, but no sinus pathology at the present time.  The examiner then addressed the question of whether the allergic rhinitis is due to asthma.  The examiner stated that bronchial asthma is not the cause of allergic rhinitis or sinus pathology.  Rather, the allergic rhinitis and sinus pathology may cause asthmatic episodes or may aggravate it.  The examiner stated that allergic rhinitis is caused by ambient factors, and for sinus pathology, also ambient factors, and may be secondary to upper respiratory infections.  

Turning to the appellant's low back claim, the Veteran's medical treatment records indicate that the Veteran has had complaints of low back pain for many years, and he is currently diagnosed with degenerative disc disease L4-L5 with L5-S1 radiculopathy.  An August 2003 VA treatment note indicated an assessment of low back pain and suspected radiculopathy.  X-rays and a CT scan dated in June and July 2003 indicated moderate L5-S1 disc space narrowing with an impression of moderate L5-S1 degenerative disc disease.  The Veteran was also noted to have eccentric posterior bulging disc at L5-S1 causing mild mass effect upon S1 nerve roots.

In order to determine whether the Veteran has a low back disability that is related to his military service, the Veteran was provided a VA examination dated in June 2009.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran reported that he injured his back while performing physical training while in the service in September 1998.  He indicated that he was seen three times for low back pain in service and reported that he has had low back pain since the military.  The Veteran stated that he first sought treatment for his back in 2003, since symptoms then became worse.  After examination, the Veteran was diagnosed with degenerative disc disease L4-L5 and bilateral L5-S1 radiculopathy by EMG.  The Veteran's medical history was noted, including lumbosacral x-rays dated in February 2001 that indicated that spaces and posterior elements were well aligned and preserved with no abnormalities noted.  The conclusion was normal lumbosacral spine x-rays.  With respect to whether the Veteran's diagnosed low back disability is related to his military service, the examiner stated that the Veteran's service treatment records indicated only one progress note with a complaint of low back pain dated in August 1998.  There was no further evidence of back complaints in service, and no complaints of back pain until 2003.  The examiner then opined that the Veteran's current low back condition is not at least as likely as not causally or etiologically related to his period of military service.  The examiner noted that the Veteran was seen on only one occasion and there was no follow up treatment for low back pain from after discharge until 2003.  The examiner also noted that the Veteran made a claim for asthma in June 2000 and did not claim a back disability at that time.  The examiner stated that the Veteran's low back condition is likely related to circumstances after release from military service since there is no evidence in the claims file or service treatment records to substantiate his current claim.  The examiner also stated that arthritis of the low back was not likely incurred within one year of service separation and that there was no objective evidence found in the claims file or VA treatment records showing arthritis of the low back within one year of service separation.  

An additional VA examination dated in July 2009 was scheduled in connection with the Veteran's back claim.  The examiner, after examination of the Veteran and his claims file, diagnosed bilateral L5-S1 radiculopathy by electrodiagnosis.  The examiner also found that the Veteran's current low back pathology was less likely  as not (less than 50/50 probability) caused by or a result of symptoms or signs he may have had in service.  The examiner stated that the Veteran was only seen on one occasion for treatment of low back pain while on active duty in 1998, and noted that there were no further complaints of or follow up for any low back condition until 2003.

Based on the foregoing, the Board finds that entitlement to service connection for sinusitis, allergic rhinitis, and a low back disability is not warranted in this case.  The medical evidence indicates that the Veteran has a current back disability and allergic rhinitis.  And while the VA examiner did not diagnose sinusitis, the Veteran's other medical records do contain diagnoses related to this condition.  However, none of the medical records indicate that any of these diagnosed disabilities are related to the Veteran's military service or a service-connected disability, to include asthma.  Specifically, the examiners found that allergic rhinitis and sinus pathology are not caused or aggravated by asthma, but that this would rather be the other way around.  In addition, the VA June and July 2009 VA back examiners did not find that the Veteran's diagnosed back disorder had its onset in military service or within one year thereof.  

In this regard, the Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  The credibility and weight to be attached to these opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Black v. Brown, 10 Vet. App. 279 (1997).  In this case, the Board finds that the opinions of the various VA examiners to be most persuasive in this case, based as they were on an examination of the Veteran and his claims file. 

In addition, the Board notes that the Veteran has contended on his own behalf that his claimed disabilities are related to his service or his service-connected disabilities.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to, and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require VA to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Board finds that the diagnosis and etiology of the Veteran's disorders is a complex medical question, beyond the competency of a layperson.  The Board further finds that the question regarding the relationship between such disabilities and military service or a service-connected disability to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, as the Veteran has only provided his own conclusory statements regarding diagnosis and causation, the Board finds that the Veteran's statements to be of little probative value as he is not competent to opine on such a complex medical question.  The Board finds that the Veteran's contentions regarding his disabilities are outweighed by the medical evidence of record.  

In summary, the Board concludes that the preponderance of the evidence is against the Veteran's claims.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Because the preponderance of the evidence is against the claims, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for sinusitis is denied.

Service connection for allergic rhinitis is denied.

Service connection for a low back disorder, to include degenerative disc disease L4-L5 with L5-S1 radiculopathy, is denied.


REMAND

After a careful review of the claims folder, the Board finds that the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder must be remanded for further action.

With respect to the Veteran's psychiatric claim, the Board notes that the Veteran is service-connected for anxiety disorder, and has also been diagnosed with paranoia, unspecificed, depressive disorder nos, major depressive disorder with psychosis, psychotic disorder, paranoid schizophrenia, and schizoaffective disorder.  The Veteran contends that his psychiatric problems began when he was in the military.  

In December 2008, the Board found that a review of the medical evidence of record revealed that, besides the service-connected anxiety disorder, the Veteran had been diagnosed with a depressive disorder.  The Veteran underwent a VA psychiatric examination in August 2003, which, based on the examiner's opinion, led to the RO's grant of service connection for an anxiety disorder.  Included in the discussion of the Veteran's symptoms was mention of his depression.  However, because the record was not clear as to whether or not the symptom of depression was considered part and parcel of the anxiety disorder, or whether the depression belonged wholly with another Axis I diagnosis such as major depressive disorder, the Board found that further development of the medical evidence and adjudication was needed to determine the question of whether the service connected anxiety disorder aggravated the Veteran's depressive symptoms in this case. 

Upon remand, the Veteran was provided with a VA examination in connection with the claim.  A medical opinion was provided in July 2009.  The examiner stated that,  after a careful interview with Veteran, and after a thorough review of the CPRS and claims file, it was his opinion that the Veteran did not fulfill the requirements for a diagnosis of depressive disorder.  He stated that the Veteran's signs and symptoms did not meet the criteria for any depressive conditions.  The Veteran was found to have a severe, chronic, and continuous anxiety, since 1999.  The examiner also stated that the final diagnosis was anxiety disorder and, therefore, there was no connection between his service-connected anxiety and depression.  

Here, the Board notes that, in addition to depressive disorder, the Veteran has been diagnosed with multiple other acquired psychiatric conditions.  These include paranoia, major depressive disorder with psychosis, psychotic disorder, paranoid schizophrenia, and schizoaffective disorder.  The July 2009 medical opinion did not address any of these other diagnosed disorders.  In addition, a March 2005 treatment note indicated that the Veteran reported a 7 year history of psychiatric problems beginning when he was in the military.  

Based on the foregoing, the Board finds that a more comprehensive VA psychiatric examination is warranted in this case in order to identify the Veteran's current psychiatric disorders and to determine whether it is at least as likely as not that any of the psychiatric disorders other than anxiety disorder was caused by the Veteran's military service, or caused or aggravated by the Veteran's service-connected anxiety disorder.   See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner should specifically comment on the Veteran's contentions in the record, as well as his psychiatric history.  The examiner should also specifically indicate that the Veteran's claims file has been reviewed in connection with the examination and report.

Prior to affording the Veteran an additional VA examination, the Veteran's medical records should be updated.  In this regard, the Board notes that the Veteran has been treated at the San Juan VA Medical Center.  Upon remand, the RO should update the Veteran's treatment records from VA.  The Veteran should also be afforded an opportunity to submit other relevant records related to his claim.  

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran and request that he identify all non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disability.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.  

2.  Updated treatment records from the San Juan VAMC should be requested.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

3.  After the above development has been completed, schedule the Veteran for an appropriate VA examination in order to determine the nature and etiology of any diagnosed acquired psychiatric disorders other than anxiety disorder.  The claims file and a separate copy of this remand must be provided to the examiner for review in conjunction with the examination, the receipt of which should be acknowledged in the examination report.  Any evaluations, studies, and tests deemed necessary by the examiner should be conducted.

The examiner should first determine whether the Veteran currently has acquired psychiatric disorders according to the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.

If the Veteran is diagnosed with acquired psychiatric disorders  other than anxiety disorder, the examiner should provide an opinion as to whether it is likely, unlikely, or at least as likely as not that any currently diagnosed acquired psychiatric disorder (i) is related to the Veteran's military service, (ii) had its onset within one year of military service, or (iii) was caused or aggravated by an service-connected disability, to include anxiety disorder.

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

4.  After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


